In an action to recover damages for wrongful death, the defendant appeals from a judgment of the Supreme Court, Westchester County (Ruskin, J.), entered January 25, 1993, which, upon a jury verdict, is in favor of the plaintiff and against him in the principal sum of $1,314,446.05.
Ordered that the judgment is affirmed, with costs.
The record does not indicate that the plaintiff’s failure to list the identities of a number of witnesses was willful or contumacious. Thus, the Supreme Court did not improvidently exercise its discretion in denying the defendant’s motion to preclude and/or strike the testimony of these witnesses (see, Guillen v New York City Tr. Auth., 192 AD2d 506; Burton v New York City Hous. Auth., 191 AD2d 669; DeJesus v Finnegan, 137 AD2d 649; Bermudez v Laminates Unlimited, 134 AD2d 314).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Sullivan, J. P., Rosenblatt, O’Brien and Thompson, JJ., concur.